EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT, dated as of the 26th day of November, 2007,
is between Diamond State Insurance Company, a Pennsylvania corporation with its
principal offices in Bala Cynwyd, PA (the “Company”) and David J. Myers, an
individual residing at 1458 Quaker Ridge, West Chester, PA 19380 (the
“Executive”).

WHEREAS, the Company desires that Executive be employed by the Company in the
capacity of President of the Diamond State Group, as that Group is defined
herein; and

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive agree as follows:

1. TERM OF EMPLOYMENT; RENEWAL. The Company agrees to employ the Executive and
the Executive accepts employment with the Company for the period commencing as
of November 26, 2007 (the “Effective Date”) and ending on December 31, 2010
(such initial period, as extended below, shall be referred to as the “Employment
Term”). The term of this Agreement will automatically renew at the expiration of
the then current term for an additional one-year period unless, at least one
hundred and twenty (120) days prior to the expiration date of the then current
term, either party shall give written notice of non-renewal to the other, in
which event this Agreement shall terminate at the end of the term then in
effect. To the extent that the Executive continues employment with the Company
or any Affiliate (as defined below) following the expiration of the Term, and
without having reached agreement on a new written agreement, the Executive shall
be an employee at will and none of the provisions of this Agreement shall apply
other than Sections (6) and(7) hereof.

2. POSITION AND DUTIES. The Executive shall serve as the President of the
Company’s Diamond State Group, reporting to the President and Chief Executive
Officer (“CEO”) of United America Indemnity Group, Inc. (“UAIGI”) and shall have
such authority and duties, consistent with such position, as may from time to
time be specified by the CEO or the Board of Directors of United America
Indemnity, Ltd. (“UAI Board”). “Diamond State Group” shall, as herein
referenced, constitute the brokerage operations of United National Insurance
Company, Diamond State Insurance Company, United National Specialty Insurance
Company and United National Casualty Insurance Company. At the request of the
CEO or UAI Board, the Executive shall also serve, without additional
compensation, as an officer or director of any Affiliates of the Company that
are involved in the business of the Company and/or its Affiliates. For purposes
hereof, an “Affiliate” means any company that is controlled by, under common
control with, or that controls the Company. The Executive’s principal place of
business shall be at the Company’s principal executive offices in Bala Cynwyd,
Pennsylvania, subject to business travel.

3. ENGAGEMENT IN OTHER EMPLOYMENT. The Executive shall devote his business time,
energies and talents to the business of the Company and shall comply with each
of the Company’s corporate governance and ethics guidelines, conflict of
interests policies and code of conduct applicable to all Company employees or
senior executives as adopted by the UAI Board from time-to-time. The Executive
first shall obtain the consent of the UAI Board in writing before engaging in
any other business or commercial activities, duties or pursuits. Notwithstanding
the foregoing, nothing shall preclude the Executive from (i) engaging in
charitable activities and community affairs and (ii) managing his personal
investments and affairs.

4. COMPENSATION.

(a) ANNUAL DIRECT SALARY. During the term of this Agreement, as compensation for
services rendered to Company under this Agreement while Executive is employed
with the Company, the Executive shall be entitled to receive from the Company an
annual direct salary of not less than $275,000 per year, subject to all
applicable federal, state and/or local tax and other withholdings, commencing as
of your date of employment (the “Annual Direct Salary”). Executive’s Annual
Direct Salary shall be payable in substantially equal biweekly installments, and
shall be prorated for any partial employment period. The Annual Direct Salary
shall be reviewed by the CEO and/or UAI Board in April of each year this
Agreement is in effect, commencing with calendar year 2009, and may be adjusted
in the discretion of the CEO and/or UAI Board after taking into account the
prevailing market value of the position and the then current pay increase
practice of the Company. In no event shall the Annual Direct Salary be decreased
without the express written consent of the Executive.

(b) ANNUAL BONUS. In respect of each full calendar year (commencing with the
2008 accident year, determined in accordance with generally accepted accident
year insurance accounting methodology consistently applied (and verified by the
Company’s independent auditors)) during which Executive served as the Company’s
President during the entirety of such year (Bonus Year), the Company shall
provide Executive with a bonus opportunity of $400,000 (Annual Bonus)
determined, awarded, and paid as follows:

(c) Annual Bonus Computation. The Annual Bonus shall consist of:

(1) One-third (1/3) of each Annual Bonus shall be satisfied by the issuance of
restricted shares of Class A Stock, as of March 15 of the year following the
Bonus Year, with such issuance conditioned on (x) the Executive being actively
employed in good standing by the Company as of such date (or if such date is not
a business day, the immediately preceding business day) (valued for this purpose
at the closing price of the Class A Stock on the last trading day of the
relevant Bonus Year as reported in the Wall Street Journal) and (y) the
achievement by the Company for such Bonus Year (in whole or in part, as the case
may be) of accident year targets and other measures of performance as
recommended by the Chairman of UAI, Ltd. and as approved by the UAI Board. Such
restricted             shares shall vest and become transferable on each of the
first four (4) anniversaries of the issuance thereof, provided that vesting of
such shares shall cease at such time as (1) Executive resigns from the Company,
(2) Executive is terminated by the Company for Cause, or (3) Executive does not
comply with the restrictive covenants and obligations set forth in Section
(7) herein, along with his obligations, if applicable, under any release which
he is required to provide in favor of the Company and those under any separation
agreement to which he is party with the Company and/or its Affiliates
(collectively, the “Post-Termination Obligations”). (The terms of the Restricted
Shares shall be otherwise subject to the UAI Ltd. form of “Restricted Share
Agreement” attached hereto). With respect to the grant and vesting of the bonus
restricted shares or the payment of the cash portion of the bonus as provided
for below, the UAI Board’s good faith determination as to the satisfaction of
any accident year targets and/or target performance measures shall be final and
binding.

(2) Two-thirds (2/3) in the form of a cash payment, to be paid to the Executive
on or before March 15 following the applicable Bonus Year, subject to the
achievement by the Company for such Bonus Year of accident year targets and
other performance measures as recommended by the Chairman of UAI, Ltd. and as
approved by the UAI Board, provided that the Executive is employed in good
standing as of such payment date.

(3) If the Executive remains employed in good standing through the expiration of
the Employment Term and is otherwise in compliance with the terms of this
Agreement, he may, upon thirty (30) days’ prior written notice to the Company
prior to the expiration of the Employment Term, elect to accelerate the vesting
of any then unvested restricted shares previously granted pursuant to this
Section 4(c) (“End of Employment Term Acceleration Notice”), in which case he
shall be subject to the provisions of Sections (6) and (7) hereof [including,
but not limited to, Section 7(g)], by (and pursuant to) which Sections Executive
otherwise acknowledges he is bound during and after the conclusion of his
employment with the Company . All unvested restricted shares Executive elects to
accelerate and vest pursuant to this Section 4(c)(3) shall be free and clear of
all restrictions; provided, however, that said shares shall be held in
book-entry form by the Company, and shall be non-transferable by Executive,
until expiration of the 12-month period referenced in Section (7) herein.

(d) EQUITY INCENTIVE AWARDS. Executive shall be granted an award of 12,000
shares of restricted Class A Stock of the Company, vesting in one-third equal
installments on each anniversary date of the Executive’s commencement of
employment, provided that he is employed in good standing as of such date and
his employment has not been terminated for any reason. Attached hereto is the
form of Restricted Stock Agreement, and such award shall be subject to the terms
and conditions of the Company’s form of agreement. During the Employment Term,
the Executive may be eligible to receive additional equity incentive awards in
UAI, Ltd. as determined by the Board in its sole discretion. Such equity
incentive awards shall be subject to any exercise, vesting or other restrictions
imposed on such restricted stock awards by the Board in its discretion.

(e) CHANGE OF CONTROL. Upon a change of control of UAI, Ltd. as defined in the
Annex attached hereto, all unvested restricted shares and unvested options held
by the Executive shall accelerate and vest in full (and thereafter become
exercisable).



      5.

1





FRINGE BENEFITS, VACATION TIME, EXPENSES, AND

PERQUISITES.

(a) EMPLOYEE BENEFIT PLANS. The Executive shall be entitled to participate in or
receive benefits under all corporate employment benefit plans, including, but
not limited to, any pension plan, savings plan, medical or health-and-accident
plan or arrangement generally made available by the Company to similarly
situated executives as a group, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements.

(b) The Executive shall be entitled to the number of paid vacation days in each
calendar year determined by the Company from time to time for its senior
executive officers, but not less than four (4) weeks in any calendar year
(prorated in any calendar year during which the Executive is employed hereunder
for less than the entire such year in accordance with the number of days in such
calendar year during which he is so employed). The Executive shall also be
entitled to all paid holidays, sick days and personal days given by the Company
to its senior executive officers.

(c) During the term of his employment hereunder, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by him (in
accordance with the policies and procedures established by the Company from time
to time) in performing services hereunder, provided that the Executive properly
accounts, therefore, in accordance with Company policy.

6. PROTECTION OF COMPANY INFORMATION. During the period of his employment, or at
any later time following the termination of his employment for any reason, the
Executive shall hold in a fiduciary capacity for the benefit of the Company and
its affiliates, and shall not, without the written consent of the Board,
knowingly disclose to any person, other than an employee of the Company or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of his duties as an executive of the
Company, or use for any purpose other than to perform his duties hereunder, any
“Confidential Information” of the Company or any of its Affiliates obtained by
him while in the employ of the Company. The Confidential Information protected
by this provision shall include all computer software and files, policy
expirations, telephone lists, customer lists, prospect lists, marketing
information, information regarding managing general agents, pricing policies,
contract forms, customer information, copyrights and patents, the identity of
Company and Affiliate employees, Company and Affiliate books, records, files,
financial information, business practices, policies and procedures, underwriting
policies and practices of the Company and of any Affiliate of the Company,
information about all services and products of the Company and its Affiliates,
names of users or purchasers of the products or services of the Company or its
affiliates, methods of promotion and sale and all information which constitutes
trade secrets under the law of any state in which the Company or any of its
Affiliates does business. No information shall be treated as Confidential
Information if it is generally available public knowledge at the time of
disclosure or use by Executive, provided that information shall not be deemed to
be publicly available merely because it is embraced by general disclosures or
because individual features or combinations thereof are publicly available. The
Executive agrees that any breach of the restrictions set forth in this Section
will result in irreparable injury to the Company and/or its Affiliates for which
there is no adequate remedy at law and the Company and its Affiliates shall, in
addition to any other remedies available to them, be entitled to injunctive
relief and specific performance in order to enforce the provisions hereof and
shall be entitled to recover its attorneys’ fees and costs incurred in
connection with seeking such relief or otherwise as a result of a breach by the
Executive of the terms of this section. Notwithstanding the foregoing
provisions, if the Executive is required to disclose any such confidential or
proprietary information pursuant to applicable law or a subpoena or court order,
the Executive shall promptly notify the Company, in writing, of any such
requirement so that the Company or the appropriate affiliate may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions hereof. The Executive shall reasonably cooperate with the
Company to obtain such a protective order or other remedy. If such order or
other remedy is not obtained prior to the time the Executive is required to make
the disclosure, or the Company waives compliance with the provisions hereof, the
Executive shall disclose only that portion of the confidential or proprietary
information which he is advised by counsel that he is legally required to so
disclose. All records, files, memoranda, reports, customer lists, drawings,
plans, documents and the like that the Executive uses, prepares or comes into
contact with during the course of the Executive’s employment shall remain the
sole property of the Company and/or its affiliates, as applicable. The Executive
shall execute and deliver the Company’s standard “work for hire” agreement
regarding ownership by the Company of all rights in its confidential and
business materials.

7. RESTRICTIVE COVENANTS.

(a) NON-COMPETITION AGREEMENT. The Executive acknowledges and agrees that the
insurance business and operations of the Company and its Affiliates are national
in scope, and that the Company and its Affiliates operates in multiple locations
and business segments in the course of conducting its business. In consideration
of this Agreement, the Executive covenants and agrees that during his employment
with the Company, and for a period of twelve (12) months following the
termination of such employment for any reason, the Executive shall not
(i) engage, whether as owner, manager, operator, agent, employee, consultant or
otherwise, directly or indirectly, in any insurance related business competitive
with the business of the Company or its Affiliates (including, without
limitation, any insurance business that is comprised of similar lines of
products or coverage or that derives revenues or premiums from similar marketing
or production techniques or through the use of a Producer or Producers, ((as
defined below)) (or any reinsurance business providing services to the
foregoing) (a “Competitive Business”), (ii) engage, whether as an owner,
manager, operator, agent, employee, consultant or otherwise, directly or
indirectly, in any insurance related business with a Producer or Producers (as
defined below) of the Company or its Affiliates, or (iii) use any information
obtained in the course of the Executive’s employment by the Company for the
purpose of notifying individuals of the Executive’s willingness to provide
services after such termination in competition with the Company or in breach of
this Agreement. Ownership of less than 5% of the securities of any publicly
traded company will not violate this Section 7(a). “Producer” or “Producers”
shall mean managing general agents, wholesale general agents, and other
wholesale and/or retail producers, brokers or distributors of property and
casualty insurance business underwritten by the Company.

In the event that this paragraph or paragraph (c ) below shall be determined by
any court of competent jurisdiction to be unenforceable in part by reason of its
being too great a period of time or covering too great a geographical area, or
as a result of the scope of any prohibition or restriction on post-termination
activity being too broad, it shall be in full force and in effect as to that
period of time or geographical area or scope of post-termination activity
determined to be reasonable by the court. To the extent the Executive violates
the provisions of this paragraph and paragraph (c) below the duration of such
violations shall not reduce or be applied against the twelve (12) month
post-termination periods set forth therein.

(b) RETURN OF MATERIALS. Upon termination of employment with the Company, the
Executive shall promptly deliver to the Company all Company or Affiliate
property of any kind, including but not limited to: all electronic or paper
documents (including correspondence, manuals, letters, notes, binders, files,
reports and notebooks), computers and other electronic devices, mobile
telephones, computer disks and drives, software, reports and any other document
or tangible item that contains or reflects Confidential Information as defined
in Section 6 of this Agreement.

(c) NON-SOLICITATION OF EMPLOYEES AND CUSTOMERS. Should the Executive’s
employment with the Company be terminated for any reason , for a period of
twelve (12) months following such termination the Executive shall not:
(i) contact, recruit, employ, entice, induce or solicit, directly or indirectly,
any employee, officer, director, agent, consultant or independent contractor
employed by or performing services for the Company or any of its Affiliates to
leave the employ of or terminate services to the Company or such Affiliate,
including, without limitation, for the purpose of working with the Executive,
with the entity with which the Executive has affiliated (as an employee,
consultant, officer, director, stockholder or otherwise), or with any other
entity; (ii) directly or indirectly, transact or otherwise engage in
insurance-related business with, or seek, either in his individual capacity or
on behalf of any other entity, whether directly or indirectly, to solicit,
communicate with or contact or advise, or transact or otherwise engage in (or
provide services with respect to) any insurance-related business with or
otherwise solicit for competitive purposes (x) any party who is or was a
customer of the Company or any of its Affiliates during Executive’s employment
by the Company or at any time during the said twelve (12) month period, or
(y) any party who was identified as a prospective customer of the Company or any
of its Affiliates during Executive’s employment by the Company; or
(iii) directly or indirectly engage in or participate in any effort or act to
induce any customer of the Company or any of its Affiliates to take any action
which might be disadvantageous to the Company or its Affiliates. For purposes of
this Agreement, “customer” shall include, without limitation, any policyholder,
managing general agent, wholesale general agent, broker, Producer or re-insurer
with whom the Company or its Affiliates has transacted business.

(d) WORK FOR HIRE: All original works of authorship which have been or are made
by Executive within the scope of and during the period of his employment with
the Company and which are protectable by copyright are “works for hire” and the
Company or its designee shall own all rights therein.

(e)

2

ASSIGNMENT OF INVENTION: Executive shall disclose promptly in writing to the
Company, all inventions, including discoveries, concepts and ideas, patentable
or not, hereafter made or conceived solely or jointly by Executive during
employment with the Company (or its Affiliates), or within six months after the
termination of Executive’s employment, if based on or related to proprietary
information of the Company or its Affiliates known by Executive, provided such
invention, discovery, concepts and ideas relate in some manner to the business
or activities of the Company. Executive agrees that in connection with any
invention covered by this paragraph, Executive shall, on request of the Company,
promptly execute a specific assignment of title to the Company or its Affiliates
and do anything else reasonably necessary to enable the Company or its
Affiliates to secure a patent therefore in the United States and foreign
countries.

(f) COOPERATION: Executive agrees to be available to the Company from time to
time to answer questions or provide information relating to Company matters that
he worked on during his employment at the Company or its Affiliates for a period
of six (6) months following his termination of employment for any reason (the
“Cooperation Period”). The Company shall make reasonable efforts to minimize any
burden placed on Executive during the Cooperation Period and shall not
unreasonably interfere in Executive’s obligations to any subsequent employer. In
the event that Executive would reasonably be required to incur any cost or
expense to communicate with the Company or travel to any location requested by
the Company, the Company shall advance any such travel or other costs reasonably
incurred by Executive to comply with and perform his obligations during the
Cooperation Period.

The Executive agrees that any breach of the restrictions set forth in Sections 6
and 7 will result in irreparable injury to the Company for which it shall have
no adequate remedy in law and the Company shall, in addition to any other remedy
available to it and in lieu of Section 14 hereof, be entitled to injunctive
relief and specific performance in an action in a court of competent
jurisdiction, as well as all attorney fees and costs incurred as a result of any
breach by the Executive of the provisions hereof. In addition to its other
remedies, the Company shall be entitled to reimbursement from the Executive
and/or the Executive’s employer of costs incurred in securing a qualified
replacement as a result of any breach by the Executive of this Section.

(g) NO FURTHER COMPANY OBLIGATIONS: In the event Executive breaches any of his
covenants in Sections 6 and 7, and in addition to any other remedies available
to the Company and its Affiliates (i) the Company and its Affiliates shall be
released from any obligation to make payments under Section  9 of this Agreement
and (to the extent permitted by applicable law) to provide benefits or make
payments under all employee benefit plans in which Executive participates, and
(ii) the Executive shall forfeit to the Company, and the Company shall be
entitled to retain, all shares that Executive elected to accelerate pursuant to
Section 4(c)(3) herein. .

(h) REASONABLENESS OF PROVISIONS: The Executive acknowledges and agrees that the
terms of this Section  7: (i)  are reasonable in light of all of the
circumstances; (ii) are sufficiently limited to protect the legitimate interests
of the Company and its subsidiaries; (iii) impose no undue hardship on the
Executive; and (iv) are not injurious to the public. The Executive further
acknowledges and agrees that (x) the Executive’s breach of the provisions of
Section 7 will cause the Company irreparable harm, which cannot be adequately
compensated by money damages, and (y) if the Company elects to prevent the
Executive from breaching such provisions by obtaining an injunction against the
Executive, there is a reasonable probability of the Company’s eventual success
on the merits. The Executive consents and agrees that if the Executive commits
any such breach or threatens to commit any breach, the Company shall be entitled
to temporary and permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage, in addition to, and not in lieu of, such
other remedies as may be available to the Company for such breach, including the
recovery of money damages and shall be entitled to recover its attorneys’ fees
and costs incurred in doing so.

8. TERMINATION.

(a) The Executive’s employment hereunder shall terminate upon his death,
retirement, resignation, or the expiration of this Agreement. Upon the
Executive’s death, any sums then due him shall be paid to the executor,
administrator or other personal representative of the Executive’s estate.

(b) If the Executive becomes disabled (as certified by a licensed physician
selected by the Company) and is unable to perform or complete his duties under
this Agreement for a period of 180 consecutive days or 180 days within any
twelve-month period, the Company shall have the option to terminate this
Agreement by giving written notice of termination to the Executive. Such
termination shall be without prejudice to any right the Executive has under the
disability insurance program maintained by the Company.

(c) The Company may terminate the Executive’s employment hereunder for Cause.
For the purposes of this agreement, the Company shall have “Cause” to terminate
the Executive’s employment hereunder upon (i) the Executive substantially
failing to perform his material duties hereunder after notice from the Company
and failure to cure such violation within 10 days of said notice (to the extent
the Board reasonably determines such failure to perform is curable and subject
to notice) or violating any material Company policies, including, without
limitation, the Company’s corporate governance and ethics guidelines, conflicts
of interests policies and code of conduct applicable to all Company employees or
senior executives, (ii) the engaging by the Executive in any malfeasance, fraud,
dishonesty or gross misconduct adverse to the interests of the Company or its
affiliates, (iii) the material violation by the Executive of any of the
provisions of Sections 3, 6 or 7 hereof or other provisions of this Agreement,
(iv) a breach by the Executive of any representation or warranty contained
herein, (v) the Board’s determination that the Executive has exhibited gross
negligence in the performance of his duties hereunder, (vi) receipt of a final
written directive or order of any governmental body or entity having
jurisdiction over the Company requiring termination or removal of the Executive,
or (vii) the Executive being charged with a felony or other crime involving
moral turpitude.

(d) The Company may choose to terminate the Executive’s employment at any time
without Cause or reason.

(e) The Executive may resign upon ninety (90) days’ advance written notice to
the Company and upon such notice the Company may in its discretion elect to
terminate the Executive at any time, without any payment obligations for the
remainder of the ninety (90) day notice period.

9. PAYMENTS UPON TERMINATION.

(a) If the Executive’s employment shall be terminated because of death,
disability, Executive’s resignation other than pursuant to Section 9(b)(ii)
below, or for Cause, the Company shall pay the Executive (or his executor,
administrator or other personal representative, as applicable) his full Annual
Direct Salary through the date of termination of employment at the rate in
effect at the time of termination and the Company shall have no further
obligations to the Executive under this Agreement (and the Executive shall not
be entitled to payment of any unpaid bonus or incentive award).



  (b)   (i) If the Executive’s employment is terminated by the Company without
Cause; or



  (ii)   If the Executive terminates his employment within ten (10) business
days following: (I) a written notice from the Company that its principal
executive offices are being relocated more than 90 miles from their current
location or that the Executive’s principal place of employment is transferred to
an office location more than 90 miles from his then current place of employment
(unless in either case the effect of such relocation results in the Executive’s
principal place of employment being less than forty (40) miles from his
principal residence), and (II) the failure of the Company to offer the Executive
a reasonable relocation package to cover direct out-of-pocket losses (if any) on
the sale of the Executive’s primary residence, and temporary living expenses and
moving costs,

then the Company shall pay to the Executive, as full and complete liquidated
damages hereunder, an amount equal to the Executive’s then Annual Direct Salary
determined on a monthly basis and multiplied by twelve (12), with such amount
payable in twelve (12) equal monthly installments. The Company shall also
maintain in full force and effect, for the continued benefit of the Executive
for twelve (12) months, any medical or health-and-accident plan or arrangement
of the Company in which the Executive is a participant at the time of such
termination of employment; provided that the Executive shall remain responsible
for continuing to pay his share of the costs of such coverage; provided further
that the Company shall not be under any duty to maintain such coverage if the
Executive becomes eligible for coverage under any other employer’s insurance and
the Executive shall give the Company prompt notice of when such eligibility
occurs. No payments or benefits shall be provided hereunder (i) unless and until
the Company has first received a signed general release from the Executive in a
form acceptable to the Company releasing the Company and Affiliates and any
other parties identified by the Company and Affiliates therein, and (ii) to the
extent that the Executive has breached any of his post-termination obligations
hereunder.

10. NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:

         
If to the Executive:
  David J. Myers
 
  1458 Quaker Ridge
 
  West Chester, PA 19380
If to the Company:
  Diamond State Insurance Company
 
  Three Bala Plaza East, Suite 300
 
  Bala Cynwyd, PA 19004
 
  Attn: General Counsel
With copy to:
  Fox Paine & Company, LLC
 
  950 Tower Lane, Suite 1150
 
  Foster City, CA 94404
 
  Attn: Saul A. Fox

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

11. SUCCESSORS. This Agreement shall be binding upon the Executive, his heirs,
executors or administrator, and the Company, and any successor to or assigns of
the Company. This Agreement is not assignable by Executive. This Agreement is
assignable by the Company to any Affiliate or to a successor to or purchaser of
the Company’s business.

12. ENFORCEMENT OF SEPARATE PROVISIONS. Should provisions of this Agreement be
ruled unenforceable for any reasons, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect.

13. AMENDMENT. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without consent of any other person and, so
long as the Executive lives, no person other than the parties hereto, shall have
any rights under or interest in this Agreement or the subject matter hereof.

14. ARBITRATION. In the event that any disagreement or dispute whatsoever shall
arise between the parities concerning this Agreement, such disagreement or
dispute shall be submitted to the Judicial Arbitration and Mediation Services,
Inc (“JAMS”) for resolution in a confidential private arbitration in accordance
with the comprehensive rules and procedures of JAMS, including the internal
appeal process provided for in Rule 34 of the JAMS rules with respect to any
initial judgment rendered in an arbitration. Any such arbitration proceeding
shall take place in Philadelphia, Pennsylvania before a single arbitrator
(rather than a panel of arbitrators). The parties agree that the arbitrator
shall have no authority to award any punitive or exemplary damages and waive, to
the full extent permitted by law, any right to recover such damages in such
arbitration. Each party shall each bear their respective costs (including
attorneys’ fees, and there shall be no award of attorney’s fees) and shall split
the fee of the arbitrator. Judgment upon the final award rendered by such
arbitrator, after giving effect to the JAMS internal appeal process, may be
entered in any court having jurisdiction thereof. If JAMS is not in business or
is no longer providing arbitration services, then the American Arbitration
Association shall be substituted for JAMS for the purposes of the foregoing
provisions. Each party agrees that it shall maintain absolute confidentiality in
respect to any dispute between them.

15. COMPLIANCE WITH SECTION 409A AND SECTION 162(m). All bonus and severance
payments hereunder are intended to comply with Sections 162(m) and 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and to the extent
applicable shall be governed by the Company’s incentive award plans and paid in
a manner and at such time so as to result in tax deductibility to the Company
and otherwise comply with the provisions of Section 409A.

16. LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

17. ENTIRE AGREEMENT. This Agreement supersedes any and all prior agreements,
either oral or in writing, between the parties with respect to the employment of
the Executive by the Company and this Agreement contains all the covenants and
agreements between the parties with respect to the Executive’s employment.

18. ACKNOWLEDGEMENT. Executive acknowledges that he has carefully read and fully
understands this Agreement and that the Company has provided him sufficient time
to discuss such Agreement with an attorney.

(Remainder of page intentionally left blank.)

3

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

      ATTEST:   Diamond State Insurance Company
/s/ Garland P. Pezzuolo
  By: /s/ Larry A. Frakes     
 
   
WITNESS:
 

/s/ Lorraine Kemmerer
  /s/ David J. Myers
 
   
 
  David J. Myers

4

RESTRICTED SHARE AGREEMENT

THIS AGREEMENT, made as of the 26th day ofNovember, 2007 (the “Grant Date”), by
and between United America Indemnity, Ltd., a Cayman Islands exempted company
with limited liability whose office is located c/o Walkers SPV Limited, Walker
House, 87 Mary Street, P.O. Box 908GT, George Town, Grand Cayman, Cayman Islands
(the “Company”), and David J. Myers (the “Participant”), with an address of 1458
Quaker Ridge, West Chester, PA 19380.

1. Grant of Shares. Subject to the restrictions, terms and conditions of the
United America Indemnity, Ltd. Share Incentive Plan (the “Plan”), this Agreement
and the Employment Agreement of November 26, 2007, by and between Diamond State
Insurance Company and the Participant (the “Employment Agreement”), the Company
hereby awards to the Participant 12,000 shares of the Company’s validly issued
Class A Stock, par value $.0001 per share (“Common Shares” or the “Plan
Shares”). To the extent required by law, the Participant shall pay the Company
the par value ($.0001) for each Share awarded to the Participant simultaneously
with the execution of this Agreement. Pursuant to Section 2 hereof, the Plan
Shares are subject to certain restrictions, which restrictions relate to the
passage of time as an employee of the Company and/or its Affiliates. While such
restrictions are in effect (such period, the “Restricted Period”), the Plan
Shares subject to such restrictions shall be referred to herein as “Restricted
Shares.”

2. Restrictions on Transfer. The Participant shall not sell, transfer, pledge,
hypothecate, assign or otherwise dispose of the Plan Shares, except as set forth
in the Plan, this Agreement or the Employment Agreement. Any attempted sale,
transfer, pledge, hypothecation, assignment or other disposition of the Plan
Shares in violation of the Plan or this Agreement shall be void and of no effect
and the Company shall have the right to disregard the same on its books and
records and to issue “stop transfer” instructions to its transfer agent.

3. Restricted Shares.

3.1 Retention of Certificates. Promptly after the date of this Agreement, the
Company shall issue share certificates representing the Restricted Shares unless
it elects to recognize such ownership through book entry by the transfer agent.
The share certificates shall be registered in the Participant’s name and shall
bear any legend required under the Plan. Such share certificates shall be held
in custody by the Company (or its designated agent) until the restrictions
thereon shall have lapsed. Upon the Company’s request, the Participant shall
deliver to the Company a duly signed share power, endorsed in blank, relating to
the Restricted Shares. In the event the Participant receives a share dividend on
the Restricted Shares or the Plan Shares of Restricted Shares are split or the
Participant receives any other shares, securities, moneys or property
representing a dividend on the Restricted Shares (other than regular cash
dividends on and after the date of this Agreement) or representing a
distribution or return of capital upon or in respect of the Restricted Shares or
any part thereof, or resulting from a split-up, reclassification or other like
changes of the Restricted Shares, or otherwise received in exchange therefore,
and any warrants, rights or options issued to the Participant in respect of the
Restricted Shares (collectively “RS Property”), the Participant will also
immediately deposit with and deliver to the Company any of such RS Property,
including any certificates representing shares duly endorsed in blank or
accompanied by share powers duly executed in blank, and such RS Property shall
be subject to the same restrictions, including that of this Section 3.1, as the
Restricted Shares with regard to which they are issued and shall herein be
encompassed within the term “Restricted Shares.”

3.2 Rights with Regard to Restricted Shares. The Participant will have the right
to vote the Restricted Shares, to receive and retain all regular cash dividends
payable to holders of Plan Shares of record on and after the transfer of the
Restricted Shares (although such dividends shall be treated, to the extent
required by applicable law, as additional compensation for tax purposes if paid
on Restricted Shares), and to exercise all other rights, powers and privileges
of a holder of Common Shares with respect to the Restricted Shares set forth in
the Plan, with the exceptions that: (i) the Participant will not be entitled to
delivery of the share certificate or certificates representing the Restricted
Shares until the Restricted Period shall have expired; (ii) the Company (or its
designated agent) will retain custody of the share certificate or certificates
representing the Restricted Shares and the other RS Property during the
Restricted Period; (iii) no RS Property shall bear interest or be segregated in
separate accounts during the Restricted Period; and (iv) the Participant may not
sell, assign, transfer, pledge, exchange, encumber or dispose of the Restricted
Shares during the Restricted Period, except as set forth in the Plan, this
Agreement or the Employment Agreement.

3.3 Vesting. The Restricted Shares shall become vested and cease to be
Restricted Shares in installments as follows, provided that the Participant is
continuously employed by the Company or any of its Affiliates from the Grant
Date until the applicable Vesting Date (as specified below), unless provided
otherwise in the Employment Agreement:

              Percent of Total Grant Vested   Shares Vested   Vesting Date
33 1/3%
    4,000     November 26, 2008
33 1/3%
33 1/3 %
  4,000
4,000   November 26, 2009
November 26, 2010

Notwithstanding the foregoing, upon consummation of a Change of Control (as
defined in the Employment Agreement), if the Participant is then employed by the
Company or any of its Affiliates in good standing and has not given notice of
resignation, all unvested Restricted Shares shall vest.

3.4 Forfeiture. The Participant shall forfeit to the Company, without
compensation, other than repayment of the par value paid for such Plan Shares,
any and all unvested Restricted Shares (but no vested portion of the Plan
Shares) and RS Property upon the Participant’s Termination with the Company and
its Affiliates for any reason.

3.5 Section 83(b). If the Participant properly elects (as required by
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”)
within thirty (30) days after the issuance of the Restricted Shares to include
in gross income for federal income tax purposes in the year of issuance the fair
market value of such Plan Shares of Restricted Shares, the Participant shall pay
to the Company or make arrangements satisfactory to the Company to pay to the
Company upon such election, any federal, state or local taxes required to be
withheld with respect to the Restricted Shares. If the Participant shall fail to
make such payment, or otherwise make arrangements satisfactory to the Company to
pay to the Company, upon election, any federal state or local taxes required to
be withheld, the Company shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Restricted Shares. The Participant acknowledges that it is his or
her sole responsibility, and not the Company’s, to file timely and properly the
election under Section 83(b) of the Code and any corresponding provisions of
state tax laws if he or she elects to utilize such election.

3.6 Delivery Delay. The delivery of any certificate representing the Restricted
Shares or other RS Property may be postponed by the Company for such period as
may be required for it to comply with any applicable federal or state securities
law, or any national securities exchange listing requirements and the Company is
not obligated to issue or deliver any securities if, in the opinion of counsel
for the Company, the issuance of such Plan Shares shall constitute a violation
by the Participant or the Company of any provisions of any law or of any
regulations of any governmental authority or any national securities exchange.

3.7 Withholding. Participant acknowledges that the Restricted Shares is subject
to applicable withholding as described in Section 10(e) of the Plan.

4. Not an Employment Agreement. The issuance of the Plan Shares hereunder does
not constitute an agreement by the Company to continue to employ the Participant
during the entire, or any portion of the, term of this Agreement, including but
not limited to any period during which the Restricted Shares is outstanding.

5. Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the Company’s rights and obligations
with respect to the Restricted Shares and RS Property under the provisions of
this Agreement and taking any action and executing any instruments which such
attorney-in-fact may deem necessary or advisable to accomplish the purposes
thereof, which appointment as attorney-in-fact is irrevocable and coupled with
an interest. The Company, as attorney-in-fact for the Participant, may in the
name and stead of the Participant, make and execute all conveyances, assignments
and transfers of the Restricted Shares and RS Property provided for herein, and
the Participant hereby ratifies and confirms all that the Company, as said
attorney-in-fact, shall do by virtue hereof. Nevertheless, the Participant
shall, if so requested by the Company, execute and deliver to the Company all
such instruments as may, in the judgment of the Company, be advisable for the
purpose.

6. Miscellaneous.

6.1 This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

6.2 Notwithstanding those powers granted the Company pursuant to Section 5
hereof, no modification or waiver of any of the provisions of this Agreement
shall be effective unless agreed upon, reflected in writing and signed by the
parties to this Agreement.

6.3 This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.

6.4 The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

6.5 The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.

6.6 All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to the General Counsel of the Company.

6.7 This Agreement and the award hereunder are subject to all the restrictions,
terms and provisions of the Plan which are incorporated herein by reference. In
the event of an inconsistency between any provision of the Plan and this
Agreement, the terms of the Plan shall control. The capitalized terms in this
Agreement that are not otherwise defined shall have the same meaning as set
forth in the Plan. The Participant and the Company each acknowledges that this
Agreement (together with the Plan and the other agreements referred to herein
and therein) constitutes the entire agreement and supersedes all other
agreements and understandings, both written and oral, among the parties or
either of them, with respect to the subject matter hereof; provided, however,
that the Employment Agreement shall control in the event of any conflict between
the Employment Agreement and this Agreement.

[Remainder of page intentionally left blank.]

5

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

UNITED AMERICA INDEMNITY, LTD.

By: By:
Title:


6

CHANGE IN CONTROL

For purposes of this Agreement:

(a) “Change of Control” shall mean (i) the acquisition of all or substantially
all of the assets of UAI, Ltd. by an Unaffiliated Person, (ii) a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving UAI, Ltd. after which the resulting entity is controlled by an
Unaffiliated Person, or (iii) the acquisition by an Unaffiliated Person of
sufficient voting shares of UAI, Ltd. to cause the election of a majority of
UAI, Ltd.’s Directors.

(b) “Unaffiliated Person shall mean a “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 and as such term is used
in Section 13(d)(3) and 14(d)(2) of such Act) or a group of “persons” which is
not an Affiliate of Fox Paine & Company, LLC (“Fox Paine”), the members thereof,
or Fox Paine Capital Fund II, L.P.

7